Case 2:19-cv-09789-SVW-JEM Document 29 Filed 06/25/20 Page 1 of 1 Page ID #:139


    1

    2

    3

    4                                                                       JS-6
    5

    6

    7

    8

    9
                              UNITED STATES DISTRICT COURT
   10
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   11

   12   AVITUS, INC., a Montana Corporation;           Case No.: 2:19-CV-09789-SVW-JEM
        and BETTER BUSINESS SYSTEMS,
   13   INC. dba AVITUS GROUP, a Montana               Hon. Judge Stephen V. Wilson
        Corporation,
   14
                      Plaintiffs,                      ORDER DISMISSING ALL
   15                                                  CLAIMS WITH PREJUDICE
              vs.                                      PURSUANT TO
   16                                                  F.R.C.P. 41(a)(1)(A)(ii)
        JASON SPEES, an individual; JOHN
   17   CORDOVA, an individual;                        Action Filed:    11/14/2019
        CoADVANTAGE CORPORATION, a                     Trial Date:      07/07/2020
   18   Delaware Corporation; and DOES 1 to
        100, inclusive,
   19
                      Defendants.
   20

   21
                                              ORDER
   22

   23          This stipulation is approved. The entire action stated herein against all
   24   parties, is hereby dismissed with prejudice.
   25

   26
        SO ORDERED this 25th day of June, 2020.

   27
   28
                                        _____________________________________
                                        Judge Stephen V. Wilson
                                              1            Case No.: 2:19-CV-09789-SVW-JEM
                    [PROPOSED] ORDER DISMISSING ALL CLAIMS WITH PREJUDICE
